

Exhibit 10.57


SECOND AMENDED AND RESTATED MARKETING AGREEMENT


This SECOND AMENDED AND RESTATED MARKETING AGREEMENT (“Agreement”), is made and
entered into effective as of June 1, 2013 by and between CARGILL, INCORPORATED,
a Delaware corporation, with principal offices and place of business at 15407
McGinty Road West, Wayzata, Minnesota 55391 (“Cargill”), and THE ANDERSONS,
INC., an Ohio corporation, with principal offices and place of business at 480
W. Dussel Drive, P.O. Box 119, Maumee, Ohio 43537 (“TAI”).


WHEREAS, Cargill and TAI are parties to an Amended and Restated Marketing
Agreement dated June 1, 2008; and


WHEREAS, the parties wish to extend and renew such Amended and Restated
Marketing Agreement for five (5) year term as set forth in this Agreement; and


WHEREAS, Cargill and TAI are contemporaneously entering into a Lease and
Sublease Agreement dated June 1, 2013 (the “Lease Agreement”) pursuant to which
Cargill leases its two (2) grain handling facilities located in Toledo and
Maumee, Ohio (the “Leased Facilities”) to TAI; and


WHEREAS, TAI intends to use TAI’s existing two (2) grain handling facilities at
Toledo and Maumee, Ohio (the “TAI Facilities”) and the Leased Facilities
(collectively, the “Facilities”) for the primary purpose of originating grain in
the Toledo and Maumee, Ohio area (the “Toledo Grain”); and


WHEREAS, TAI intends to sell the Toledo Grain to Cargill, and Cargill intends to
purchase from TAI and merchandise the Toledo Grain.


NOW, THEREFORE, in consideration of the foregoing and the mutual terms and
conditions hereinafter set forth, Cargill and TAI mutually agree as follows:


ARTICLE I
TERM AND TERMINATION


1.1    TERM.        The term of this Agreement shall commence on June 1, 2013
(the “Effective Date”) and continue through May 31, 2018 (the “Term”). The
period from June 1st through May 31st of each calendar year shall be referred to
as a “Contract Year”.


1.2    TERMINATION.


(a)    If the Lease Agreement is terminated for any reason prior to the
expiration of the Term of this Agreement, this Agreement shall also
automatically terminate without notice. The Lease Agreement, which is
incorporated herein by this reference, is attached hereto as Exhibit A.


(b)    Either party may terminate this Agreement prior to the expiration of the
Term, if any, following any material breach of this Agreement by the other party
if the breaching party fails to remedy such breach within thirty (30) days after
receiving from the non-breaching party written notice of the breach specifying
the basis on which such breach is claimed.


(c)    This Agreement shall terminate upon written notice by either party to the
other in the event that the notified party shall file a voluntary petition in
bankruptcy, or shall be adjudicated as a bankrupt pursuant to an involuntary
petition, or shall suffer appointment of a temporary or permanent receiver,
custodian, or trustee for its business or for all or substantially all of its
assets, or shall make an assignment for the benefit of creditors.

1



--------------------------------------------------------------------------------





(d)    In the event that one or more third parties (who are under common
control) purchases the other party’s stock in an amount sufficient to change
control of that party, the party not having its stock purchased, may in its sole
discretion either continue or terminate this Agreement. For purposes of this
Agreement, “control” shall mean (i) the direct or indirect ownership of more
than fifty percent (50%) of the total voting securities of every class or other
voting evidences of ownership interest of a party, or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a party. If a party elects to terminate this
Agreement under this provision, that party must provide written notice to the
other party of its election to terminate not more than thirty (30) days after
public announcement or after a party has provided written notice to the other
party of any public filing with the Securities Exchange Commission.


(e)    Termination of this Agreement shall not affect any obligation of either
party accrued prior to the effective date of such termination.
    
ARTICLE II
GRAIN ORIGINATION AND MERCHANDISING


2.1    OBLIGATION OF BOTH PARTIES.        Both parties have the obligation to
maximize net income of the Facilities. As a means to this, Cargill and TAI will
collaborate on the primary functions of originating, merchandising, and
operating the Facilities. Communications between the parties regarding such
obligation of both parties shall be conducted in accordance with Section 5.1
herein.
    
2.2    ORIGINATION.    TAI shall use its best efforts throughout the duration of
this Agreement, to maximize origination of the Toledo Grain. TAI shall use the
Facilities for the primary purpose of originating the Toledo Grain. Any other
intended use by TAI of the Facilities to generate income shall be promptly
communicated to Cargill and shall be subject to Cargill’s approval, which shall
not be unreasonably withheld. For purposes of this Section 2.2, it shall not be
unreasonable for Cargill to withhold approval if TAI’s intended use may cause a
default in the IRB Lease as defined in the Lease Agreement. Establishment of
prices at which TAI will purchase the Toledo Grain will be determined by TAI, in
consultation with the Cargill Designated Merchants.


2.3    SALE/PURCHASE OF THE TOLEDO GRAIN.    Subject to the terms and conditions
set forth in this Agreement, and any Renewal Term, TAI agrees to sell to Cargill
and Cargill agrees to purchase from TAI the Toledo Grain for the duration of
this Agreement. Cargill, in consultation with the TAI Designated Merchants, will
determine when Cargill shall purchase and at what price Cargill shall purchase
the Toledo Grain from TAI. These decisions shall be made with full consideration
of origination, logistic and grain quality factors as represented in good faith
by TAI. During this Agreement, TAI will not sell the Toledo Grain to any person
or entity other than Cargill pursuant to the terms of this Agreement, without
the consent of Cargill. Cargill and TAI shall execute Cargill’s standard
purchase contract (“Purchase Contract”) to effectuate each respective sale of
the Toledo Grain. The terms and conditions on the front and back sides of the
Purchase Contract shall govern the transaction to the extent that such terms and
conditions do not conflict with the terms of this Agreement in which case this
Agreement shall govern. A copy of the Purchase Contract is attached hereto as
Exhibit B.


2.4    TOLEDO GRAIN EXCEPTIONS.    TAI will remain fully active in the NS and
CSX rail markets as such markets relate to facilities other than the Facilities
which are the subject of this Agreement. TAI via its merchant staff may from
time to time make direct sales into rail markets for Toledo Grain, but only
after consultation with the Cargill Designated Merchant. Should an opportunity
arise wherein TAI or its affiliates desires to purchase certain amounts of
Toledo Grain, TAI may contact Cargill’s merchandising contact for this Agreement
with an offer. Further, TAI may direct trading relationships with certain
customers

2



--------------------------------------------------------------------------------



as mutually agreed by the parties, inclusive of but not limited to vessel sales
of Toledo Grain to Canadian receivers and vessel sales of specialty soybeans to
Japanese customers.


2.5    GRAIN MERCHANDISING.        Cargill shall use its best efforts throughout
the duration of this Agreement, to promote the sale of and to merchandise the
Toledo Grain. Cargill, in consultation with the TAI Designated Merchants shall
merchandise the Toledo Grain into both export and domestic markets.


ARTICLE III
FINANCIAL MATTERS


3.1    EARNINGS THRESHOLD.


(a)
Except as otherwise agreed in writing by the parties, the parties hereby
establish

a five (5) year cumulative EBT earnings before taxes (“EBT”) threshold of
NINETEEN MILLION AND NO/100 DOLLARS ($19,000,000.00), THREE MILLION EIGHT
HUNDRED THOUSAND AND NO/100 DOLLARS ($3,800,000.00) in each Contract Year, as
defined in Section 3.2 below (the Threshold”) for the Term of this Agreement,
which shall be distributed among the parties following the end of each Contract
Year as set forth in Section 3.1(b) and following the end of the Term as set
forth in Section 3.1(c). If this Agreement is terminated before the expiration
of the Term, the Threshold shall be adjusted on a prorated basis. By way of
example, if this Agreement is terminated three years three months into the Term,
the Threshold would be adjusted from NINETEEN MILLION AND NO/100 DOLLARS
($19,000,000.00) to TWELVE MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($12,350,000.00), and the distribution schedule set forth in Section
3.1(b) shall be adjusted accordingly.


(b)
Pursuant to Section 3.1(a), distribution payments, if any, between Cargill and

TAI shall be made at the end of each Contract Year as set forth in this Section
3.1(b). In the event that the annual EBT of the Facilities is greater than THREE
MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($3,800,000.00) per Contract
Year, any amount in excess of THREE MILLION EIGHT HUNDRED THOUSAND AND NO/100
DOLLARS ($3,800,000.00) shall be distributed equally between the parties.  In
the event that the actual annual EBT of the Facilities is less than -TWO MILLION
FIVE HUNDRED THOUSAND DOLLARS ($2,500, 000.00) per Contract Year, Cargill will
pay TAI fifty percent (50%) of any shortfall between the actual annual EBT and
TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00), if any, up to a
maximum total of FOUR HUNDRED THOUSAND DOLLARS ($400,000.00) per Contract Year. 
At the end of each Contract Year, TAI shall provide to Cargill an estimate of
EBT for the then completed Contract Year by the end of the third business day in
June.  Payment due to Cargill or TAI shall be made by wire transfer on or before
June 30th of each year.


(c)
At the end of each Contract Year, the parties will conduct a true-up of the

distributions and payments for the Contract Years of the Term to date to ensure
that any excess over the Threshold of the actual cumulative EBT of the
Facilities is shared equally by the parties. Alternatively, if the actual
cumulative EBT of the Facilities is below the cumulative minimum EBT threshold,
then Cargill shall only be responsible for fifty percent (50%) of any difference
between the actual cumulative EBT of the Facilities and the cumulative minimum
EBT threshold subject to the $400,000 maximum per Contract Year. Any true-up
payments shall be made by wire transfer on or before June 30th of each Contract
Year.


The following table and examples are set forth below to illustrate how the
annual and cumulative distribution payments will be calculated in accordance
with this section 3.1:







3



--------------------------------------------------------------------------------



 
Year 1
Year 2
Year 3
Year 4
Year 5
Cumulative EBT Loss Share Threshold
$2.5 M
$5 M
$7.5 M
$10 M
$12.5 M
Cumulative EBT Gain Share Threshold
$3.8 M
$7.6 M
$11.4 M
$15.2 M
$19 M
Cumulative Max Loss
$400,000
$800,000
$1.2 M
$1.6 M
$2 M

 
The distribution payment, if any, at the end of a Contract Year, will be based
on the cumulative EBT results using the table above and taking into
consideration any distribution payments made in previous years. 


Example 1: If EBT in Contract Year 1 is $10 M, TAI would make a distribution
payment to Cargill of $3.1 M ($10M - $3.8M x 50%) and if EBT for Contract Year 2
is $0, Cargill would make a true-up distribution payment to TAI of $1.9 M to TAI
because the cumulative EBT would be only $2.4 M and Cargill’s excess gain share
after 2 Contract Years would be $1.2 M ($10M - $7.6M x 50%). 


Example 2: If EBT in Contract Year 1 is $3 M, no distribution payments will be
made for that Contract Year and if EBT in Contract Year 2 was $0, then Cargill
would make a true-up distribution payment to TAI of $800,000 ($5M - $3M x 50%
but capped at $800k).


 
3.2    Definition of EBT.    EBT shall include the following items for each
Contract Year:


(a)    Rent paid by TAI pursuant to the Lease Agreement for the Leased
Facilities;


(b)    TAI’s purchases of the Toledo Grain;


(c)    Sales of the Toledo Grain;


(d)    Certain allocated administrative and general operating costs mutually
agreeable to the parties, including identified and quantified costs that relate
specifically to the parties’ origination, operation, and merchandising functions
under this Agreement, including without limitation, an annual fee in the amount
of SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($75,000.00) to be paid to Cargill
for each Contract Year


(e)    Storage and other charges for Cargill Third Party Grain and TAI Third
Party Grain pursuant to Article IV herein accrued on or after the Effective
Date;


(f)    The market value of the TAI Inventory as of the Effective Date;


(g)    Depreciation of capital improvements made in accordance with Section 3.3
of this Agreement;
(h)    The agreed upon interest charges for Short Term Working Capital and
Permanent Working Capital as provided in section 3.2(i) below.  Other than those
interest rate charges, EBT shall not be adjusted for any other interest charges
whatsoever, including any further interest charges relating to long term debt;


(i)    An annual working capital charge (“Annual Working Capital”) to reflect
the cost of the working capital provided by TAI relating to the Facilities, to
be calculated on a calendar year basis rather than a Contract Year basis, as
follows:


(i)
The parties agree the Annual Working Capital charge shall be calculated

on total working capital. The Annual Working Capital shall include two (2)
charges. The permanent working capital charge will be at an agreed upon long
term rate on twenty-five

4



--------------------------------------------------------------------------------



percent (25%) of total working capital as calculated in Sections 3(2)(h)(2) and
(3) below (“Permanent Working Capital”). The short term working capital charge
will be at an agreed upon short term rate of the remaining seventy-five percent
(75%) of working capital as described in Section 3 below (“Short Term Working
Capital”).


(ii)
Cost of Annual Working Capital will be based and charged on actual

total monthly working capital employed as of the end of the month with the Short
Term Working Capital filling the gap between the Permanent Working Capital
(which is fixed regardless of usage) and the total working capital used in a
given month. If the total working capital employed is less than the Permanent
Working Capital (“Excess Funds”) then a credit will apply representing the
investment of the Excess Funds at the prevailing “overnight investment” rate.


(iii)
For each calendar year beginning with the 2014, the parties shall

mutually agree upon the Annual Working Capital charge as described below.


(iv)
At least sixty (60) days prior to the end of 2014 and each following

calendar year, TAI will make a written proposal to Cargill regarding the
appropriate level of Permanent Working Capital assigned to Facilities. TAI’s
proposal shall set forth a proposed amount for Permanent Working Capital as well
as a proposed interest rate. In addition, this proposal shall include the
estimate amount and a proposed short term interest rate for the first quarter
for Short Term Working Capital, and on a quarterly basis thereafter, TAI shall
propose quarterly interest rates for the Short Term Working Capital. Within
thirty (30) days of receiving TAI’s proposal, Cargill (through its Trade and
Structured Finance Group (“TSF”) shall have the option of submitting an interest
rate bid for the annual rate for Permanent Working Capital charge, and a
quarterly interest rate bid for Short Term Working Capital ,or indicating that
it does not wish to submit such bids. If the rates proposed by TFS for the
annual rate for Permanent Working Capital charge, and/or the interest rate bid
for Short Term Working Capital are lower than TAI’s proposed rates at TAI’s
option, TAI will match the either of both TFS quotes or utilize the TFS funding
.


(v)
Prior to the end of the calendar year beginning in 2014, Cargill and TAI

shall mutually agree upon (1) the overall estimate amount of the Annual Working
Capital, which shall serve to fix the amount Permanent Working Capital and Short
Term Working Capital components for the next calendar year, and (2) the annual
interest rate for Permanent Working Capital, and Short Term Working Capital,
each of which will be the lower of TAI’s proposed rate and the TSF bid (if any).
For the period June 1, 2013 -December 31, 2014, the parties have agreed that the
Permanent Working Capital component of the Annual Working Capital charge shall
be TWENTY-FOUR MILLION AND NO/100 DOLLARS ($24,000,000.00) at a rate of six and
a half percent (6.50%), and that the rate for the Short Term Working Capital
component shall be one point ninety-five percent (1.95%) over one (1) month
LIBOR (LIBOR plus 1.75% plus .2% structuring fee).


(vi)
If, in the judgment of the parties, substantial higher or lower Annual

Working Capital will be required, it is the intent of the parties to maintain
reasonable parity between the parties. For example, if increases or decreases in
Annual Working Capital materially change projected EBT, then it would be
reasonable that corresponding thresholds for calculation of income splits set
forth in Section 3.1 or adjustments to the Annual Working Capital amounts be
reconsidered, however any such changes must be mutually agreed upon by the
parties.



5



--------------------------------------------------------------------------------



(j)    Other ordinary operational expenses including, but not limited to labor
and benefits, maintenance, inspections, dredging and such other items as may be
mutually agreed by the parties.


EBT shall not include the following items:


(k)    Claims, damages, liabilities, costs, expenses, suits, obligations or
penalties (including attorneys’ fees and costs of defense) of any and every
nature whatsoever arising out of or in any manner connected with any grossly
negligent act or omission by TAI or Cargill, including without limitation, TAI’s
grossly negligent operation of the Facilities;


(l)    Claims, damages, liabilities, costs, expenses, suits, obligations or
penalties (including attorneys’ fees and costs of defense) of any and every
nature whatsoever arising out of or in any manner connected with TAI’s or
Cargill’s failure or alleged failure to comply with all applicable laws, rules,
regulations, orders and decrees of the United States and the State of Ohio;


(m)    Claims, damages, liabilities, costs, expenses, suits, obligations or
penalties (including attorneys’ fees and costs of defense) of any and every
nature whatsoever arising out of or in any manner connected with TAI’s or
Cargill’s failure or alleged failure to comply materially with its contractual
obligations;


(n)    Claims, damages, liabilities, costs, expenses, suits, obligations or
penalties (including attorneys’ fees and costs of defense) of any and every
nature whatsoever arising out of or in any manner connected with any
environmental condition at the Facilities to the extent that such environmental
condition arises from relates to or results from (i) the use, operation or
ownership of the Facilities and the conduct of business therein, thereon,
thereabout or with regard thereto at all times prior to the Effective Date; (ii)
any deviation by TAI from standard business practices; or (iii) any violation of
the law.


(o)    Claims, damages, liabilities, costs, expenses, suits, obligations or
penalties (including attorneys’ fees and costs of defense) of any and every
nature whatsoever arising out of or in any manner connected with TAI’s or
Cargill’s deviations from grain industry standards;


(p)    Such other items as may be mutually agreed by the parties.


3.3     CAPITAL IMPROVEMENTS.


(a)    Each party is entering into this Agreement with a solid trust in the
respective condition of the other’s facilities, as well as the past operating
standards that each party employed of the other’s facilities, as well as the
past operating standards that each party employed in the operation of each
party’s respective facilities. The Lease Agreement represents a strong vote of
confidence by Cargill in TAI’s ability to operate the Cargill facilities in
conformance with Cargill’s high standards for safety, maintenance and
recapitalization.


In defining the guidelines for capital spending and depreciation recovery,
neither party should benefit at the expense of the other party. While each party
retains absolute accountability for its asset investment, Cargill is entrusting
TAI with oversight responsibility as the Lessee, to manage the Cargill assets
with the same degree of vigilance as extended to their own assets, and in
accordance with the Lease Agreement.


TAI will annually assemble a Capital Spending Plan for each of the Facilities.
The Capital Spending Plan (“Plan”) shall be submitted to Cargill for review in
advance of the June-May fiscal year. Review and approval by each party is
required. This will establish the basic framework for capital spending against
which each party can measure and decide on appropriate deviations from the Plan.



6



--------------------------------------------------------------------------------



(b)    Minor Capital Spending:    “Minor Capital Spending” is defined as any
project with a total project cost of less than TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($250,000.00) but greater than FIVE THOUSAND AND NO/100 DOLLARS
($5,000.00) and considered an acceptable and appropriate expenditure to be
capitalized under the Internal Revenue Tax Code.


“Profit Maintaining Minor Capital Spending” is defined as any capital
expenditures necessary to maintain the continued operating standards and
serviceability of the Facilities.


“Profit Adding Minor Capital Spending” is defined as any capital expenditures
that add minor amounts of revenue and profit to the P&L.


Minor Capital Spending may also include expenditures for safety and/or
environmental facility upgrades in order to comply with state and federal
regulations and/or best operating standards and practices.


(c)    Major Capital Spending:    “Major Capital Spending” is defined as any
project with a total cost equal to or greater than TWO HUNDRED FIFTY THOUSAND
AND NO/100 DOLLARS ($250,000.00)
“Profit Maintaining Major Capital Spending” is defined as any capital
expenditure equal to or in excess of TWO HUNDRED FIFTY THOUSAND AND NO/100
DOLLARS ($250,000.00) that serves to return the facility to its original
operating level of serviceability and does not increase revenues and operating
net income by a marked degree. Profit Maintaining Major Capital Spending may
also include expenditures on Safety and Environmental projects required by State
or Federal law or best operating practices.


“Profit Adding Major Capital Spending” is defined as any capital expenditure
equal to or in excess of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($250,000.00) that will increase operating revenues, net income and EBT by a
marked degree.


(d)    Rules and Guidelines:


(i)    TAI shall be required to pay for all Capital Spending related to or
affecting the Facilities.


(ii)    TAI has authority to approve all Minor Capital Spending in the Plan less
than FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00) per project, so long as such
expenditures are consistent with the Plan.


(iii)    Proposed expenditures of FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00)
per project or more related to or affecting the Cargill Facilities will be
submitted to Cargill for prior approval, including all expenditures within the
plan.


(iv)    TAI’s capital spending approval procedures will govern TAI’s
decision-making process for Minor Capital Spending.


(v)    Substitutions within the framework of the Plan will be allowed for
expenditures less than FIFTY THOUSAND AND NO/100 DOLLARS ($50,000.00).
Substituted expenditures of amounts greater than FIFTY THOUSAN AND NO/100
DOLLARS ($50,000) will require the approval of the owner of the affected
Facility.


(i)
All Major Capital Spending in excess of TWO HUNDRED FIFTY

THOUSAND AND NO/100 DOLLARS ($250,000.00) per project will require prior
approval by both parties regardless of the affected Facility.

7



--------------------------------------------------------------------------------





(ii)
If, in the judgment of the parties, substantial new capital investment or a

reduction in capital assets into the Leased Facilities is warranted, it is the
intent of the parties to maintain reasonable parity between the parties. For
example, if capital investments materially change projected EBT, then it would
be reasonable that corresponding thresholds for calculation of income splits be
reconsidered, however any such changes must be mutually agreed upon by the
parties.


(viii)    All capital spending in excess of or outside of the Plan will require
prior approval by both parties.


(viiii)    Upon termination of the Lease Agreement, Cargill shall purchase from
TAI, and TAI shall sell to Cargill, all alterations, additions and improvements
to the Leased Facilities at the then current book value of such alterations,
additions and improvements, consistent with Section 7(b) of the Lease Agreement.


3.4    RIGHT TO AUDIT DOCUMENTS.        Both parties shall have the right at any
time and upon reasonable notice to the other party to audit the other party’s
financial records relating to and generated pursuant to this Agreement.


3.5    EFFECT OF DEFICIENCY ON THRESHOLD.    In the event that TAI’s capability
to maximize origination pursuant to this Agreement is materially restricted,
limited or in any way deficient in any respect as a result of a Force Majeure,
any grossly negligent act or omission by TAI, or by any significant event that
substantially interferes with all or part of the normal business activities of
the Facilities, which event could not reasonably be foreseen by the parties
(including by way of example, but not limited to, an explosion, a shutdown of
the Great Lakes market, or a facility-related weather disaster), the Threshold
shall be renegotiated to reflect such deficiency. The parties shall assign a
percentage to the loss in capability, and the Threshold shall be reduced
accordingly by such percentage for the duration of the deficiency. If the
parties are unable to agree on a percentage loss in capability, the matter will
be resolved pursuant to Article X herein.


ARTICLE IV
RELATIONSHIP BETWEEN THE PARTIES


4.1    TAI shall conduct its business under this Agreement in the purchase and
sale to Cargill of the Toledo Grain as a principal for its own account and at
its own expense and risk, subject to the terms and conditions of this Agreement.
Cargill shall conduct its business under this Agreement in the purchase from TAI
and the merchandising of the Toledo Grain as a principal for its own account and
at its own expense and risk, subject to the terms and conditions of this
Agreement.


4.2    TAI shall have no power to make, and shall not make, any representations
on behalf of Cargill. TAI warrants that it will not act or attempt to act as
agent for or representative of Cargill, and will not create or attempt to create
any obligation binding upon Cargill, or assert or compromise or attempt to
assert or compromise any right of Cargill. Cargill shall have no power to make,
and shall not make, any representations on behalf of TAI. Cargill warrants that
it will not act or attempt to act as agent for or representative of TAI, and
will not create or attempt to create any obligation binding upon TAI, or assert
or compromise or attempt to assert or compromise any right of TAI.


ARTICLE V
COMMUNICATION


1.
    ADVISORY PANEL.     An advisory panel consisting of approximately four (4)
representatives, unless the parties otherwise mutually agree, from each party
(the “Panel”) shall be


8



--------------------------------------------------------------------------------



established as soon as reasonably practicable after commencement of the Initial
Term. The Panel shall meet on an annual basis, unless otherwise agreed, to
address issues relating to the origination, merchandising, operations and
finance.


2.
DESIGNATED MERCHANTS. Each party will designate merchants from time to time who
will act as the primary contacts for information regarding the origination and
marketing of grain under this Agreement (the “Designated Merchants”).
Information shared between Designated Merchants shall be limited to the
information needed to carry out the Origination and Marketing decisions and
other related activities.



3.
COMPETITION. Cargill and TAI often are competitors in their grain buying and
selling activities. These competitive activities will continue, and this
Agreement is not intended to lessen or eliminate competition between the two
companies outside Toledo/Maumee. No employee of Cargill or TAI may represent
that, as a result of this Agreement, the two companies should restrict or lessen
their competitive activities that are outside the scope of this Agreement.



ARTICLE VI
CONFIDENTIAL INFORMATION


6.1    Cargill and TAI hereby agree that they each will keep the terms and
conditions of this Agreement confidential and proprietary, will only disclose
the contents of this Agreement with those of their employees and others who are
on a need-to-know basis, and will ensure that reasonable procedures are
implemented to maintain the confidential nature of this Agreement with care
equal to that given to confidential information of its own respective business,
but in no event less than a reasonable degree of care. Cargill and TAI assume
liability for any breach of this Article by it or any of its employees, agents
or representatives. The obligations set forth in this Article shall survive any
termination of this Agreement.


6.2    TAI shall keep confidential any Cargill information (whether business
marketing, technical or other data) known to it to be, or designated by Cargill
as being confidential (“Confidential Information”), and shall use such care as
TAI would use in maintaining the confidentiality of its own confidential
information. TAI shall use such information only to the extent needed and for
the purpose of performing its obligations under this Agreement. TAI’s
obligations under this Section 6.2 shall survive any termination of this
Agreement, except that the obligation of confidentiality under this Section 6.2
shall not apply:


(a)    to information known to TAI, as evidenced by TAI, at the time of TAI’s
receipt thereof from Cargill; or


(b)    to information received by TAI from a third party under no obligation of
confidentiality to Cargill.


6.3    Cargill shall keep confidential any TAI information (whether business
marketing, technical or other data) known to it to be, or designated by TAI as
being, confidential (“Confidential Information”), and shall use such care as
Cargill would use in maintaining the confidentiality of its own confidential
information. Cargill shall use such information only to the extent needed and
for the purpose of performing its obligations under this Agreement. Cargill’s
obligations under this Section 6.3 shall survive any termination of this
Agreement, except that the obligation of confidentiality under this Section 6.3
shall not apply:


(a)    to information known to Cargill, as evidenced by Cargill, at the time of
Cargill’s receipt thereof from TAI; or


(b)    to information received by Cargill from a third party under no obligation
of confidentiality to TAI.



9



--------------------------------------------------------------------------------



ARTICLE VII
REPRESENTATIONS AND WARRANTIES


7.1    REPRESENTATIONS AND WARRANTIES OF CARGILL.    Cargill represents and
warrants as follows to TAI, such representations and warranties to be true and
correct on the Effective Date, that:


(a)    Organization, Qualification and Good Standing.    Cargill is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and is registered to do business in and is in good
standing under the laws of the State of Ohio. All corporate proceedings required
to be taken by Cargill to authorize the execution; delivery and consummation of
this Agreement have been duly and validly taken and will be in full force and
effect on the Effective Date.


(b)    Authority; Binding Effect.    Cargill has full power and authority to
execute and perform this Agreement, and this Agreement constitutes a legal,
valid and binding obligation of Cargill enforceable against Cargill in
accordance with its terms, subject to applicable bankruptcy or insolvency laws.


(c)    Compliance with Other Instruments.        Cargill is neither a party to,
nor otherwise subject to, any agreement or other instrument which would prevent
or prohibit Cargill from or require any consent to, the execution or
consummation hereof.


7.2    SURVIVAL OF WARRANTIES AND INDEMNIFICATION. All the warranties and
representations given by Cargill in Section 7.1 herein or elsewhere in this
Agreement, all of which are relied upon by the TAI, shall survive the Effective
Date hereof. Cargill agrees to indemnify and hold AI harmless from and against
any loss, damage, claim, liability, cost, expense or penalty (including
reasonable attorneys’ fees) which TAI may incur or sustain after the Effective
Date resulting from or arising out of any breach of any of said representations
and warranties.


7.3    REPRESENTATIONS AND WARRANTIES OF TAI. TAI represents and warrants as
follows to Cargill, such representations and warranties to be true and correct
on the Effective Date, that:
(a)    Organization, Qualification and Good Standing. TAI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio and is registered to do business in and is in good standing under the laws
of the State of Ohio. All corporate proceedings required to be taken by TAI to
authorize the execution; delivery and consummation of this Agreement have been
duly and validly taken and will be in full force and effect on the Effective
Date.


(b)    Authority; Binding Effect.    TAI has full power and authority to execute
and perform this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of TAI enforceable against TAI in accordance with its terms,
subject to applicable bankruptcy or insolvency laws.


(c)    Compliance with Other Instruments.     TAI is neither a party to, nor
otherwise subject to, any agreement or other instrument which would prevent or
prohibit TAI from or require any consent to, the execution or consummation
hereof.


(d)    Corporate Documents.        TAI has provided Cargill with all corporate
documents evidencing the provisions that TAI has in place which limit potential
changes in control of TAI.


7.4    SURVIVAL OF WARRANTIES AND INDEMNIFICATION. All the warranties and
representations given by TAI in Section 7.3 herein or elsewhere in this
Agreement, all of which are relied upon by Cargill, shall survive the Effective
Date hereof. TAI agrees to indemnify and hold Cargill harmless from and against
any loss, damage, claim, liability, cost, expense or penalty (including
reasonable attorneys’ fees) which Cargill may incur or sustain after the
Effective Date resulting from or arising out of any breach of any of said
representations and warranties.

10



--------------------------------------------------------------------------------







ARTICLE VIII
INDEMNIFICATION


8.1    INDEMNIFICATION BY CARGILL.        Cargill shall defend, exonerate,
indemnify and hold harmless TAI, its officers, directors, employees and agents
from and against all claims, damages, liabilities, costs and expenses, suits,
obligations or penalties (including attorneys’ fees and costs of defense) of any
and every nature whatsoever arising out of or in any manner connected with (a)
any breach of this Agreement by Cargill; and (b) the operation or ownership of
the Leased Facilities and the conduct of its business therein, thereon,
thereabout or with regard thereto at all times prior to the Effective Date,
including without limiting the generality of the foregoing all environmental
liabilities.


8.2    INDEMNIFICATION BY TAI.    TAI shall defend, exonerate, indemnify and
hold harmless Cargill, its officers, directors, employees and agents from and
against all claims, damages, liabilities, costs and expenses, suits, obligations
or penalties (including attorneys’ fees and costs of defense) of any and every
nature whatsoever arising out of or in any manner connected with (a) any breach
of this Agreement by TAI; and (b) the operation or ownership of TAI Facilities
and the conduct of its business therein, thereon, thereabout or with regard
thereto at all times prior to the Effective Date, including without limiting the
generality of the foregoing all environmental liabilities; (c) the grossly
negligent operation or ownership of the TAI Facilities and the grossly negligent
conduct of business therein, thereon, thereabout or with regard thereto at all
times on and after the Effective Date, including without limiting the generality
of the foregoing all environmental liabilities; (d) the grossly negligent use,
operation or occupancy of the Leased Facilities and the grossly negligent
conduct of business therein, thereon, thereabout or with regard thereto at all
times on and after the Effective Date, including without limiting the generality
of the foregoing all environmental liabilities; and (e) any grossly negligent
act or omission or willful misconduct by TAI.


Notwithstanding the foregoing or anything to the contrary in the Lease
Agreement, the parties intend that the P&L shall include all customary items,
except as otherwise provided by Section 3.2 of this Agreement. TAI’s failure to
follow, use, adopt, implement or recognize standard business practices,
including, without limitation, standard business practices of a grain handling
business, may be a factor in determining whether TAI is grossly negligent for
purposes of this Agreement; provided, however, that the mere fact that TAI is
found liable for negligence against a third party shall not be determinative in
and of itself as to whether TAI is grossly negligent for purposes of this
Agreement for the same conduct giving rise to TAI’s negligence against such
third party.


8.3    NOTICE.    Each party agrees to promptly give the other party notice of
any claim or indemnification arising under this Section.


8.4    SURVIVAL.    The obligations of each party under the foregoing
indemnification provisions shall survive the termination of this Agreement.


ARTICLE IX
FORCE MAJEURE


9.1    The obligations of each party under this Agreement may be delayed or
suspended in the event of Act of God, war, riot, fire, explosion, accident,
flood, sabotage, inability to obtain fuel, power, raw material, labor,
containers or transportation, facilities, governmental laws, regulations, order
or action, breakage or failure of machinery or apparatus, national defense
requirements or any other event beyond the reasonable control of such party or
in the event of labor trouble, strike, lockout or injunction (whether or not
such labor event is within the reasonable control of such party), any of which
events prevents the sale, purchase or merchandising of the Toledo Grain (“Force
Majeure”). For purposes of this Section 9.1, ordinary

11



--------------------------------------------------------------------------------



variations in weather conditions, including without limitation prolonged periods
of dryness or wetness, shall not be considered an event of Force Majeure. If,
because of any such event, either party is unable to meet its obligations in
part or in whole under this Agreement, the obligations of the affected party
shall be abated during the period in which its performance is prevented by the
event of Force Majeure upon giving prompt notice of such event to the other
party. The other party’s performance shall likewise be abated during such
period, but this Agreement shall otherwise remain unaffected.


ARTICLE X
DISPUTE RESOLUTION


10.1    In the event a dispute arises under this Agreement that cannot be
resolved by those with direct responsibility for the matter in dispute, such
dispute shall be resolved by way of the following process:


(a)    The Panel shall meet to discuss the basis for the dispute and shall use
its best efforts to reach a reasonable resolution to the dispute.


(b)    If the Panel fails to resolve the dispute within ten (10) days of its
receipt of written notice of the dispute, the matter in dispute shall be brought
to the attention of senior management at Cargill and TAI. Said management shall
meet in person to negotiate a good faith resolution to the dispute within twenty
(20) days of their receipt of written notice of the dispute.


(c)    If such negotiations are unsuccessful, the matter may promptly be
submitted by either party to an individual or organization recognized in the
field of alternate dispute resolution as may be agreed upon by the parties
(collectively referred to as the “Mediator”). The Mediator shall within thirty
(30) days after its receipt of a party’s request for assistance, recommend to
the parties, in writing, a procedure for non-binding mediation (“Mediation”) for
resolving such matter. The Mediator’s recommendation shall also set forth the
rules for the recommended process including without limitation: (i) a schedule
for the exchange of documents and short narrative statements summarizing each
party’s position on the matter; (ii) if appropriate in the Mediator’s view, an
expedited discovery schedule; (iii) the format and location of the Mediation;
and (iv) the time period in which the Mediation is to be completed. The Mediator
shall conduct the Mediation.


(d)    At the conclusion of the Mediation, the representatives shall meet and
attempt to resolve the matter. If the matter cannot be resolved within such
period as the Mediator deems reasonable (but not later than ninety (90) days
after the Mediator has issued its procedural recommendation for the Mediation),
the Mediator shall (upon request of either party) certify to the parties that
the matter is incapable of resolution through the Mediation process and the
matter shall, thereafter, promptly be submitted to and settled by arbitration in
accordance with the Commercial Arbitration Rules, then in effect, of the
American Arbitration Association (“AAA”), except to the extent modified herein.
The arbitration shall be held in Ohio. Judgment on the award rendered may be
entered in any court having jurisdiction thereof.


(e)    Each party shall within thirty (30) days of receipt of notice that the
matter has been referred to arbitration, appoint one arbitrator and, within
thirty (30) days of the appointment of the last of such two (2) arbitrators, the
two (2) arbitrators shall appoint a third (3rd) arbitrator. If either party or
the two (2) arbitrators fail to timely appoint an arbitrator, the said
arbitrator shall be appointed by AAA. The arbitrators shall not be empowered to
award punitive or exemplary damages.


(f)    Unless otherwise determined by the arbitration panel, the parties shall
bear their respective costs incurred in connection with the procedures described
in this Section, except that the parties shall share equally the fees and
expenses of any Mediation or arbitration.



12



--------------------------------------------------------------------------------



(g)    Notwithstanding any other provision of this Agreement, each party shall
still be entitled to access the courts to obtain appropriate injunctive relief.


(h)    During the pendency of any dispute resolution procedure pursuant to this
Section, the effectiveness of any notice of termination given pursuant to this
Agreement shall be suspended.


ARTICLE XI
MISCELLANEOUS PROVISIONS


11.1    ASSIGNMENT.    Neither Cargill nor TAI may assign this Agreement without
the prior written consent of the other party.


11.2    WAIVER.    Failure by either party at any time to require performance by
the other party to claim a breach of any provision of this Agreement will not be
construed as a waiver of any right accruing hereunder, not will it affect any
subsequent breach or the effectiveness of this Agreement or any part hereof, or
prejudice either party as regards any subsequent action. A waiver of any right
accruing to either party pursuant to this Agreement shall not be effective
unless given in writing.


11.3    NOTICES.    Whenever notice is required by the terms hereof, it shall be
given in writing by delivery in person, by recognized overnight delivery
service, or by certified or registered mail addressed to the other party at the
following address or such other address as a party shall designate by
appropriate notice:


If to Cargill:            Cargill, Incorporated
15407 McGinty Road West/MS-20
Wayzata, MN 55391
Attn: Michael Ricks


With a copy to:            Cargill, Incorporated
15407 McGinty Road West/MS-24
Wayzata, MN 55391
Attn: GOSCNA Attorney


If to TAI or TAAG:        The Andersons, Inc.
480 W. Dussel Drive
P. O. Box 119
Maumee, OH 43537
Attn: Jim Banachowski


With a copy to:            The Andersons, Inc.
480 W. Dussel Drive
P. O. Box 119
Maumee, OH 43537
Attn: Legal Dept.


If notice is given by mail, it shall be effective three (3) days after mailing.


11.4    CONSTRUCTION TERMS OF AGREEMENT; MODIFICATION. The language in all parts
of this Agreement shall be constructed as a whole according to its fair meaning
and not strictly for or against any party hereto. Headings in this Agreement are
for convenience only and are not construed as a part of this Agreement or in any
defining, limiting or amplifying the provisions hereof. This Agreement contains
the entire agreement, and supersedes and replaces any prior agreements (either
written or oral), between the parties with respect to the subject matter hereof
and shall not be modified in any manner except

13



--------------------------------------------------------------------------------



by an instrument in writing executed by the parties hereto. In the event any
term, covenant or condition herein contained is held to be invalid or void by
any court of competent jurisdiction, the invalidity of such term, covenant or
condition shall in now way affect any other term, covenant or condition herein
contained.


11.5    SUCCESSORS AND ASSIGNS.    This Agreement shall be binding upon the
successors and assigns of each of the parties hereto.


11.6    COMPLIANCE WITH LAWS.    Cargill and TAI each agrees to perform its
obligations under this Agreement in material compliance with all applicable
laws, rules, regulations, orders and decrees of the United States and the State
of Ohio.


11.7    NO THIRD PARTY BENEFICIARY.     No person or entity shall be deemed to
be a third party beneficiary of this Agreement and nothing expressed or implied
in this Agreement shall be deemed to confer upon any person or entity, or any
heir, successor, assign or legal representative thereof, any rights or remedies
of any nature or kind whatsoever, including without limitation any right to
contract or any right to employment or continued employment.


11.8    GOVERNING LAW.     This Agreement is to be governed by, and construed in
accordance with, the laws of the State of Ohio, without reference to its
conflicts of law rules.


11.9    COUNTERPARTS.    This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and same instrument.




{Signature Page to Follow}























































14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Cargill, Incorporated and The Andersons, Inc. have executed
this Agreement effective the day and year first above written.


CARGILL, INCORPORATED                THE ANDERSONS, INC.


By:    _/s/ Michael L. Ricks_________        By:    _/s/ Dennis J.
Addis_______________
Michael L. Ricks                     Dennis J. Addis
Vice President,                         President, Grain Group
Grain and Oilseeds NA Business Unit    



15

